

EXHIBIT 10(cl)
National Western Life Insurance Company
2010 INTERNATIONAL MARKETING OFFICER BONUS PROGRAM


This 2010 International Marketing Officer Bonus Program (the “Program”) is
designed to reward eligible International Marketing officers of National Western
Life Insurance Company (the “Company”) for their performance in achieving
pre-determined sales targets while assisting the Company in managing to its
profit criteria.  The Program is adopted by the Compensation and Stock Option
Committee of the Board of Directors of the Company (the “Committee”) on December
16, 2009.


An International Marketing officer of the Company who is designated by the
Committee as a participant in the Program (a “Participant”) shall be eligible to
receive a bonus hereunder.


The Program incorporates three measurable performance factors:  (1) Company
sales, which are defined as net placed annualized target premium for
International Life business and as total placed premium for International
Annuity business, (2) persistency, and (3) Company expense management.  The
bonus percentages included in the tables below pertain to Participants who are
International Marketing officers at the Vice President level and higher.  The
bonus percentages for Assistant Vice Presidents are determined using one-half of
the bonus percentages shown for Vice Presidents and above.


Each of the three performance factors will have an assigned target level for
purposes of the Program.  Assuming a “par” performance (i.e., achieving each
target level), the weighting of the bonus percentage (applied to Base Salary (as
defined below) is 75% for sales performance, 15% for persistency performance,
and 10% for expense management performance, for an overall par bonus percentage
of 100%.  Actual results compared to the targets can either increase or decrease
these percentages as explained in each of the following sections.  For purposes
of the Program, the Base Salary of each Participant is his annual base salary
for 2010 (prorated for Participants who are not employed by the Company for the
entire 2010 performance period from January 1, 2010 through December 31, 2010)
as certified by the Committee in its sole discretion.



                                                               
 
Page 1of 8
December 16, 2009

--------------------------------------------------------------------------------

 

Company Sales Component (75%):


The sales component of the Program is based upon an International Life sales
target of $30,450,000 net placed annualized target premium.  The Company’s New
Business Market Summary Report (NWAR60 Report No. 5A (Premium)) will be the
source of sales results for purposes of this Program.  The bonus percentage
corresponding with the International Life sales production levels achieved in
2010 will be applied to 100% of each Participant’s Base Salary in accordance
with the following grid:




Life Placed Target Premium
Bonus
 
%*
$26,950,000
25.0%
$27,650,000
35.0%
$28,350,000
45.0%
$29,050,000
55.0%
$29,750,000
65.0%
$30,450,000
75.0%
$31,150,000
85.0%
$31,850,000
95.0%
$32,550,000
100.0%
Increment for every additional
 
$700,000 thereafter
5.0%



*  Reduce by one-half for Participants who are Assistant Vice Presidents.


The level shaded in gray represents the Company’s sales goal for purposes of the
Program and represents the par performance level.  If the actual results attain
this level, the Participant would be eligible to receive a bonus of 75% of Base
Salary.  If International Life net placed annualized target premium is below the
lowest target amount, no bonus percentage will be earned.  The bonus percentage
shown for each specified amount of net placed annualized target premium applies
if actual performance is equal to or greater than the amount shown and is less
than the amount shown for the next level.  Bonus percentages associated with
International Life sales are not capped but increase by 5.0% with every
additional $700,000 of net placed annualized target premium.


Company Sales Example:


Assuming a Participant Base Salary of $100,000 and 2010 production of
$30,000,000 of International Life placed target premium, the Participant’s 2010
sales bonus component under the Program would be $65,000 ($100,000 x 65%).

 
 
Page 2of 8
December 16, 2009

--------------------------------------------------------------------------------

 

Persistency Component (15%):


The 24th month ratio of actual persistency to expected (i.e., pricing)
persistency for 2010 as reported in the Company’s Duration Score Listing query
will serve as the measure for the persistency component of the Program.  For
purposes of the persistency measurement, the parameters include all
international writing agents (active and terminated) and all International Life
business (universal life and traditional).


Based upon these persistency performance factors, the bonus percentage
corresponding with the International Life persistency levels achieved in 2010
will be applied to each Participant’s Base Salary in accordance with the
following grid:




Life Business
Bonus
Persistency
%*
Less than 88%
0%
88%
3%
91%
6%
94%
9%
97%
12%
100%
15%
101%
18%
102%
21%
103%
24%
104%
27%
105% or greater
30%



*  Reduce by one-half for Participants who are Assistant Vice Presidents.


The level shaded in gray represents the Company’s International Life persistency
goal for purposes of the Program and represents the par performance level.  If
the actual results attain this level, the Participant would be eligible to
receive a bonus of 15% of Base Salary.  If persistency is below the lowest
target amount, no bonus percentage will be earned.  The bonus percentage shown
for each specified level of persistency applies if actual performance is equal
to or greater than the amount shown and, except for the last level, is less than
the amount shown for the next level.



 
 
Page 3of 8
December 16, 2009

--------------------------------------------------------------------------------

 

Persistency Example:


Assuming a Participant Base Salary of $100,000 and 2010 persistency of 92.1% for
International Life business, the Participant’s 2010 persistency bonus component
under the Program would be $6,000 ($100,000 x 6%).


Company Expense Component (10%):


The expense component of the Program is based upon the ratio of actual Company
expenses to International Life target premium sales for 2010.  Actual expenses
include all cost center expenses as reported in the monthly cost center reports
comparing actual expenses to budgeted expenses with the exception of bonuses
paid and sales conference expenses.


Based upon the actual expense to sales ratio achieved, the corresponding bonus
percentage based upon the following chart will be applied to 100% of each
Participant’s Base Salary in accordance with the following grid:


Ratio of Expense/
Bonus
Target Premium
%*
Less than 5.20%
22.5%
5.20% to 5.30%
20.0%
5.30% to 5.40%
17.5%
5.40% to 5.50%
15.0%
5.50% to 5.60%
12.5%
5.60% to 5.70%
10.0%
5.70% to 5.80%
7.5%
5.80% to 5.90%
5.0%
5.90% to 6.00%
2.5%
More than 6.00%
0.0%



* Reduce by one-half for Participants who are Assistant Vice Presidents.


If the actual expense to sales ratio exceeds the highest level shown (6.00%), no
bonus percentage will be earned.  The bonus percentage shown for each specified
expense to sales ratio applies if the actual expense to sales ratio is equal to
or less than the amount shown and, except for the last level, is greater than
the amount shown for the next level.



 
 
Page 4of 8
December 16, 2009

--------------------------------------------------------------------------------

 

Company Expense Example:


Assuming actual expenses of $1.3 million and International Life target premium
sales of $30.0 million, the calculated expense to sales ratio would be
4.33%.  The Participant’s 2010 expense management bonus component under the
Program, assuming a $100,000 Base Salary, would be $22,500 ($100,000 x 22.5%).


Aggregate Example:


From the above examples, a Participant with a $100,000 Base Salary would receive
a 2010 bonus under the Program of 93.5% or $93,500 ($65,000 sales plus $6,000
persistency plus $22,500 expense management) reflecting expense management
better than “par” and sales and persistency below “par”.  See “Administration”
for further guidelines when the bonus percentage exceeds 100%.


Administration:


Determination of Bonuses.  On a quarterly basis the Committee or the President
of the Company (the “President”) shall determine the extent to which the
measurable performance factors have been achieved and the bonus percentage for
the Participants for 2010.  The Committee or the President, as applicable, shall
certify such determination in writing.  The bonus for each Participant shall be
determined by applying the total certified bonus percentage to the Participant’s
Base Salary in accordance with the calculation methodology described
below.  Notwithstanding any contrary provision of the Program, the Committee or
the President, in its or his sole discretion, may eliminate or reduce the bonus
payable to any Participant below that which otherwise would be payable under the
Program formula.
 
Bonus amounts under the Program will be calculated quarterly on a cumulative
basis using actual year-to-date results compared to prorated performance
factors, prorated Base Salary for the calculation period, and a reduction for
the amount of prior quarterly bonus payments.  The overall bonus advance
percentage will be capped at 100% of prorated Base Salary for the calculation
period.  In the event that actual year-to-date results at the end of a quarter
are less than the aggregate prior bonus payments to date, no additional bonus
will be paid for that quarter.  However, bonus amounts paid year-to-date will
not be recouped from Participants in the event of a suspension of quarterly
payments except at the end of the Program year if unearned.  The Company may
recoup any excess bonus payments from any other bonus payments (including bonus
pool payments) payable hereunder after the end of the Program year, from bonuses
under any successor bonus plan or program, or from any other wages or
compensation payable to a Participant.  A Participant must consent to such
recoupment as a condition for participation in the Program.
 

 
 
Page 5of 8
December 16, 2009

--------------------------------------------------------------------------------

 

Timing and Form of Payment.  After the bonus amount for a quarter is certified
by the Committee or the President, as applicable, the bonuses shall be paid in
cash in a single lump sum within 45 days after the last day of the quarter,
provided that the payment (if any) for the fourth quarter shall occur on or
after January 1, 2011 and on or before March 15, 2011.  Bonus payments are
intended to qualify as short-term deferrals under section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and shall be paid not later than
the latest specified payment date (March 15, 2011).  The Company shall have the
authority to delay the payment of any bonus under the Program to the extent it
deems necessary or appropriate to comply with Code section 409A(a)(2)(B)(i).
 


Bonus Pool.  If at the end of the Program year the aggregate bonus percentage
exceeds 100%, the incremental percentage above 100% will be applied to the Base
Salaries of all Participants to determine a dollar amount to be put into a
“pool”.  The pool amount will be allocated to Participants based upon the
recommendation of the Senior Vice President – International Marketing and as
approved by the Committee or the President.  The recommendation of the pool
allocation by the Senior Vice President – International Marketing must be
submitted to the Committee and the President by January 31, 2011.  Subject to
forfeiture as described below, the pool allocations will be paid out quarterly
(25% each quarter) to the designated Participants in the following calendar year
(i.e., 2011) with the regular pay period that occurs on or immediately preceding
the last day of the quarter.  Participants must be currently employed by the
Company to receive pool payments.  In other words, unpaid pool bonuses will be
forfeited by Participants upon termination of employment with the
Company.  Amounts forfeited by terminated Participants will remain the property
of the Company and will not be redistributed among the remaining
Participants.  Bonus pool payments are intended to qualify as short-term
deferrals under section 409A of the Code.  The Company shall have the authority
to delay the payment of any bonus under the Program to the extent it deems
necessary or appropriate to comply with Code section 409A(a)(2)(B)(i).


Effect of Termination.
 
·  
If a Participant terminates employment with the Company for any reason after the
end of the 2010 performance period but prior to the date the bonus for such
period is paid, the Participant shall be entitled to payment of the bonus
determined by the Committee or the President, subject to reduction or
elimination under the last sentence of the first paragraph of the “Determination
of Bonuses” section above based on the circumstances surrounding such
termination of employment; provided that unpaid bonus pool payments, if any,
shall be forfeited in any event as described above.

 

 
 
Page 6of 8
December 16, 2009

--------------------------------------------------------------------------------

 



 
·  
If a Participant terminates employment with the Company prior to the end of the
applicable 2010 Performance Period for any reason other than termination for
cause by the Company (as determined by the Committee or the President in its or
his discretion), the Committee or the President, as applicable, shall reduce the
Participant’s bonus proportionately based on the date of termination (and
subject to further reduction or elimination under the last sentence of the first
paragraph of the “Determination of Bonuses” section above based on the
circumstances surrounding such termination of employment); provided that unpaid
bonus pool payments, if any, shall be forfeited in any event as described above.

 
·  
If a Participant is terminated for cause by the Company prior to the payment of
any bonus, no bonus shall be payable hereunder.

 
·  
If a Participant dies prior to the payment of a bonus payable hereunder, the
bonus shall be paid to the Participant’s estate.

 
Source of Payments.  Bonuses that may become payable under the Program shall be
paid solely from the general assets of the Company.  The rights of each
Participant (and any person claiming entitlement by or through a Participant)
hereunder shall be solely those of an unsecured general creditor of the
Company.  The Program shall be unfunded.  The Company may maintain bookkeeping
accounts with respect to Participants who are entitled to bonuses under the
Program, but such accounts shall be used merely for bookkeeping
convenience.  The Company shall not be required to segregate any assets that may
at any time be represented by interests in bonuses nor shall the Program be
construed as providing for any such segregation.
 
Committee Administration.  The Program shall be administered by the Committee
and, to the extent specified herein, the President.  The Committee and, to the
extent specified herein, the President shall have complete discretion and
authority to administer the Program and to interpret the provisions of the
Program.  Any determination, decision, or action of the Committee or the
President in connection with the construction, interpretation, administration,
or application of the Program shall be final, conclusive, and binding upon all
persons, and shall be given the maximum deference permitted by law.  The
Committee may amend or terminate the Program at any time without the consent of
any Participant by adoption of a written instrument.
 

 
 
Page 7of 8
December 16, 2009

--------------------------------------------------------------------------------

 

Miscellaneous.  The Company shall withhold all applicable taxes and other
amounts required by law to be withheld from any bonus payment, including any
non-U.S., federal, state, and local taxes.  A Participant’s rights under this
Program will not be assignable, transferable, pledged, or in any manner
alienated, whether by operation of law or otherwise, except as a result of death
or incapacity where such rights are passed pursuant to a will or by operation of
law.  Any assignment, transfer, pledge, or other disposition in violation of
this provision will be null and void.  Nothing in the Program shall interfere
with or limit in any way the right of the Company to terminate any Participant’s
employment at any time, nor confer upon any Participant any right to continue in
the employment of the Company.  Bonuses payable hereunder shall constitute
special discretionary incentive payments to the Participants and will not be
required to be taken into account in computing the amount of salary or
compensation of the Participants for the purpose of determining any
contributions to or any benefits under any pension, retirement, profit-sharing,
bonus, life insurance, severance or other benefit plan of the Company or under
any agreement with a Participant, unless the Company specifically provides
otherwise.  The Program and all determinations made and actions taken pursuant
hereto, to the extent not otherwise governed by the Code, shall be governed by
the law of the State of Texas, without giving effect to conflict or choice of
laws provisions thereof.  This Program shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and the Participants, and
their heirs, assigns, and personal representatives.  The captions used in this
Program are for convenience only and shall not be construed in interpreting the
Program.  Whenever the context so requires, the masculine shall include the
feminine and neuter, and the singular shall also include the plural, and
conversely.  This Program constitutes the final and complete expression of
agreement with respect to the subject matter hereof and may not be amended
except by a written instrument adopted by the Committee.
 





 
 
Page 8of 8
December 16, 2009

--------------------------------------------------------------------------------

 
